SIDLEY AUSTIN llp 787 Seventh Avenue New York, NY 10019 (212) 839 5300 (212) BEIJING BOSTON BRUSSELS CHICAGO DALLAS GENEVA HONG KONG HOUSTON LONDON LOS ANGELES NEW YORK PALO ALTO SAN FRANCISCO SHANGHAI SINGAPORE SYDNEY TOKYO WASHINGTON, D.C. Founded 1866 January 7, 2014 VIA ELECTRONIC FILING Division of Investment Management Securities and Exchange Commission 100 F. Street, N.E. Washington, D.C. 20549 Attention: Valerie Lithotomas, Esq. Re: Sentinel Group Funds, Inc. Proxy Statement (File No. 811-00214) Dear Ms. Lithotomas: On behalf of Sentinel Group Funds, Inc. (the “Corporation”) transmitted herewith for filing with the Securities and Exchange Commission (the “Commission”) under the Securities Exchange Act of 1934 (the “1934 Act”) is the Corporation’s definitive proxy statement (the “Proxy Statement”). The comments set forth below were provided by the Commission’s staff to Carol Whitesides of Sidley Austin LLP via a telephone conference with Valerie Lithotomas on December 18, 2014 (the “Comments”). We have discussed the staff’s Comments with representatives of the Corporation. The Proxy Statement being filed incorporates disclosure addressing the staff’s Comments and includes certain non-material updating and other revisions. General 1.
